Citation Nr: 1550233	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  13-31 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for cellulitis of the left lower extremity.

2.  Entitlement to service connection for phlebitis of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active duty service from April 1954 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2015, the Veteran testified at a videoconference hearing.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that he was treated for cellulitis and phlebitis of this left leg during service.  At the hearing, the Veteran stated that he had left leg symptoms during service in August 1954.  He stated that his leg was swollen and hot and oozed liquid.  The Veteran stated that he visited sick call and was sent to the hospital.  He stated that a doctor told him that he had phlebitis and cellulitis.  In a November 2011 statement, the Veteran's spouse noted that he was treated for cellulitis and phlebitis in 1954. 

VA treatment records reflect dated in December 2009 reflect diagnoses of phlebitis and cellulitis of the left leg, possibly service-related.  

The Board notes that the Veteran's service treatment records are unavailable.  In cases where the service treatment records are unavailable, the VA has a heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran is competent to testify to that he was diagnosed with phlebitis and cellulitis of  his left leg during service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A medical opinion is warranted to address whether there is a relationship between the Veteran's current left leg phlebitis and cellulitis and the symptoms during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to ascertain the etiology of phlebitis and cellulitis of the left lower extremity.  The claims file should be reviewed by the examiner in conjunction with the examination, and the examination report should indicate that the file was reviewed.  

A.  The VA examiner should address the following questions:

i. Is current phlebitis of the left lower extremity at least as likely as not (50 percent or greater likelihood) related to active service? 

ii.  Is current cellulitis of the left lower extremity at least as likely as not related to active service?

The examiner should address the Veteran's testimony and statements regarding treatment of phlebitis and cellulitis  during service in August 1954 and his reported history of symptoms since service. 

The examiner should provide a detailed rationale for the opinions provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

2.  Following the completion of the requested development, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




